Citation Nr: 1017585	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  09-20 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to February 
1957.  He died in April 2008, and the appellant is his 
surviving spouse

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate lists congenitive heart 
failure and coronary artery disease as the immediate causes 
of death, with diabetes mellitus and chronic renal failure as 
other significant conditions contributing to death but not 
resulting in the underlying cause.  

2.  At the time of the Veteran's death, service connection 
was in effect for L5 spondylosis, evaluated as 60 percent 
disabling; and associated left leg radiculopathy, evaluated 
as 20 percent disabling.   

3.  The evidence of record does not establish an etiological 
relationship between any of the diseases listed in the 
Veteran's death certificate and either service or a service-
connected disability.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1112, 
1113, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 
23,353-23,356 (April 30, 2008) (concerning revisions to 38 
C.F.R. § 3.159).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the appellant in December 2009.  
While this letter was furnished after the issuance of the 
appealed January 2005 rating decision, the appeal was 
subsequently readjudicated in a Supplemental Statement of the 
Case issued in February 2010.  This notice letter included 
include a statement of the conditions for which the Veteran 
was service-connected at the time of his death, an 
explanation of the evidence and information required to 
substantiate the claim based on a previously service-
connected condition, and an explanation of the evidence and 
information required to substantiate the claim based on a 
condition not yet service-connected.
See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The 
Board further notes that, as the appellant's claim is being 
denied, any deficiencies in terms of notification of VA's 
practices in assigning disability evaluations and effective 
dates for those evaluations are not prejudicial.  See 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all relevant medical treatment.  The Board 
observes that, in the December 2009, the appellant was 
notified of the need for evidence supporting the Veteran's 
claim, specifically to include VA and private facilities and 
private physicians, but she did not respond to this letter.  
The Board thus finds that it would be entirely futile to make 
follow-up inquiries with the appellant and will accordingly 
adjudicate the case on the evidence currently of record.
 
The Board also notes that, during his lifetime, the Veteran 
underwent a VA examination addressing the question of an 
etiological link between his renal dysfunction and his 
arthritis/pain medications.  For reasons described in further 
detail below, the Board finds no basis for a further VA 
medical opinion to address other theories of causation in 
this case.  See 38 U.S.C.A. § 5103A(d).  There is no evidence 
of any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Additionally, certain chronic diseases, 
including cardiovascular-renal disease and type II diabetes 
mellitus, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

Service connection may be granted for the cause of the 
Veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The Board observes that the Veteran died in April 2008   His 
death certificate lists congestive heart failure and coronary 
artery disease as the immediate causes of death, and diabetes 
mellitus and chronic renal failure as other significant 
conditions contributing to death but not resulting in the 
underlying cause.  At the time of the Veteran's death, 
service connection was in effect for L5 spondylosis, 
evaluated as 60 percent disabling, and associated left leg 
radiculopathy, evaluated as 20 percent disabling.   

As indicated in her Substantive Appeal, received in June 
2009, the appellant has stressed the causal role of the 
Veteran's service-connected back disability in producing his 
death.

In reviewing the Veteran's service treatment records and 
post-service treatment records, the Board observes that he 
was first noted to have a history of coronary artery disease 
in June 1990, diabetes mellitus in January 1992, incontinence 
associated with urgency in October 1998, and kidney function 
impairment in September 2002.  Subsequent treatment records 
contain no medical evidence linking either a cardiovascular 
disorder or diabetes mellitus to service or to a service-
connected disability, and there is no indication of a causal 
link between kidney dysfunction and service.  However, there 
exists conflicting evidence as to the nature of any 
relationship between kidney dysfunction and medications taken 
for the Veteran's service-connected low back disability.

Notably, in a September 2002 letter, O. Bates, M.D., wrote 
that he believed that the Veteran's "use of arthritis and 
pain medications over the past 50 years," along with his 
excessive weight, were the two factors causing his kidney 
insufficiency.  The Veteran was advised to avoid arthritis 
medications completely and informed that many individuals who 
have kidney insufficiency from arthritis medications were 
able to stabilize their kidney once they stopped medications.

A June 2004 private treatment record indicates that the 
Veteran's chronic renal failure was most likely secondary to 
diabetic and/or analgesic nephropathy.

The report of a November 2004 VA genitourinary examination, 
conducted by an examiner who reviewed the Veteran's claims 
file, contains the opinion that it was unlikely that the 
Veteran's kidney disorder was secondary to the medication for 
his low back disability, the opinion was that the kidney 
disorder was more likely secondary to his longstanding 
diabetes.  The examiner further noted that renal failure 
"can be exacerbated" secondary to nonsteroidal anti-
inflammatory drug (NSAID) use, which was self-reported by the 
Veteran.  

In January 2005, the Veteran underwent a VA 
renal/hypertension examination, again with an examiner who 
reviewed the claims file.  The examiner found that the 
Veteran had advanced chronic renal insufficiency, which was 
complicated by anemia.  As to whether this was related to the 
Veteran's back disability, the examiner did not believe that 
kidney disease was due to chronic NSAID use but rather was 
due to diabetes or some primary glomerular disease.  It was 
distinctly unusual for NSAID agents to present with heavy 
proteinuria, as here, and the Veteran also had signs of 
diabetic retinopathy which increased the probability of 
nephropathy.  The examiner concluded that it was more likely 
than not that the Veteran's chronic kidney disease "is not 
related to his service-connected back disorder."  In a 
February 2005 addendum, the examiner noted that urine protein 
was at a lower level than anticipated and that, at this 
degree of proteinuria, NSAID-induced kidney disease was a 
"possibility"; however, it was still "more likely than 
not" that the Veteran's renal disease was due to his 
diabetes.

Upon a review of the above records, the Board notes again 
that there is no evidence of record linking either a 
cardiovascular disorder or diabetes mellitus to service or to 
a service-connected disability, and there is no indication of 
a causal link between kidney dysfunction and service.  The 
Board thus finds that obtaining a Veterans Health 
Administration (VHA) or other medical opinion addressing 
these theories of causation is not "necessary" under 
38 U.S.C.A. § 5103A(d), as there exists no reasonable 
possibility that such an opinion would contain favorable 
findings in this instance.

There is, however, conflicting evidence as to the question of 
a causal relationship between kidney disfunction and the use 
of NSAID medications for the back disorder.  The September 
2009 statement from Dr. Bates supports such a relationship.  
This statement, however, was not based upon a review of the 
Veteran's claims file.  In this regard, the Board is aware 
that the United States Court of Appeals for Veterans Claims 
(Court) has recently held that "[i]t is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  In this regard, the Court did not find such a 
review of medical records in the claims file to be irrelevant 
in terms of determining the probative value of an opinion.  
Rather, the Court clarified that the claims file "is not a 
magical or talismanic set of documents, but rather a tool to 
assist VA examiners to become familiar with the facts 
necessary to form an expert opinion to assist the adjudicator 
in making a decision on a claim."  There are other means by 
which a private physician can become aware of critical 
medical facts, notably by treating the claimant for an 
extended period of time.  See generally Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  It is unclear from the 
record, however, whether Dr. Bates had treated the Veteran 
over a sufficient period of time to ascertain whether 
medication use over 50 years would be sufficient to cause 
renal dysfunction.  Consequently, his statement is of very 
limited probative value.

The Board also notes that the comment from the November 2004 
VA examination report that it was likely that renal failure 
"can be exacerbated" secondary to NSAID use is of limited 
probative value because it only implies a possibility of such 
a link and is essentially speculative in nature.  See Bostain 
v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (a medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship); see also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

By contrast, the January 2005 VA examination report contains 
an unambiguous opinion that it was more likely than not that 
the Veteran's chronic kidney disease was not related to his 
service-connected back disability.  While the examiner 
acknowledged a possibility of a link between kidney disease 
and NSAID use following laboratory testing in February 2005, 
he nevertheless maintained that it  was "more likely than 
not" that the Veteran's renal disease was due instead to his 
(non-service-connected) diabetes.  The Board accords this 
opinion considerable probative value, in view of the claims 
file review and the medical testing upon which the opinion 
was predicated, and finds that it weighs heavily against the 
appellant's claim.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (the Board may favor the opinion of one competent 
medical professional over that of another so long as an 
adequate statement of reasons and bases is provided).
 
Finally, while the Board is empathetic with the appellant in 
view of the death of the Veteran, the Board may not go beyond 
the factual evidence presented in this instance to provide a 
favorable determination.  In this case, the appellant, as a 
layperson who has no apparent training in the field of 
medicine, has not been shown to be competent to provide an 
opinion with regard to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In this regard, the Board notes that the facts of this case 
are distinguishable from Davidson v. Shinseki, 581 F.3d 1313, 
1315-16 (Fed. Cir. 2009).  In Davidson, the appellant 
asserted that the Veteran had committed suicide as a result 
of a mental disorder related to his military service.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when: 
(1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  In this case, however, the critical 
question does not concern the date of onset of a diagnosis or 
any nexus between that disorder and service, but instead 
whether a disability (the Veteran's back disability, and 
medications taken for it) acknowledged as etiologically 
related to service had a secondary causal effect on other 
diseases.  Consequently, the Federal Circuit's holding in 
Davidson provides no basis upon which to find the appellant's 
lay opinion constitutes competent evidence.

For these reasons, the Board concludes that no disabilities 
incurred either as a result of service or as secondary to a 
service-connected disability caused the Veteran's death or 
contributed substantially or materially to cause his death.  
Therefore, the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death, and the claim must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the claimant when 


there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the current claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


